Per Curiam:
appealed must be us does not contain the pleadings in the action, nor is there anything in it from which we are able to determine that the plaintiff is entitled to the preference- claimed. Such right cannot be inferred solely from the title of the action. (Roberts v. Jenkins, 52 App. Div. 491.)
The order must be affirmed, with ten dollars costs and disbursements.
Present—-Van Bbunt, P. J., RumseY, Patterson, O’Bbien and McLaughlin, JJ. . .
Order affirmed, with ten dollars costs and disbursements;